         Case 2:20-mj-02078-CRE Document 16 Filed 03/05/21 Page 1 of 1




                       IN THE UNITED STATES DISTRICT COURT
                    FOR THE WESTERN DISTRICT OF PENNSYLVANIA


 UNITED STATES OF AMERICA

               v.                                      Magistrate No. 20-2078

 SEAN TROESCH


                                     PROPOSED ORDER
       AND NOW, to wit, this ________
                               5th    day of _________________,
                                                March           2021, upon consideration

of the government’s unopposed motion for an extension of time, and the entire record herein, it is

hereby ORDERED that said motion is GRANTED.

       IT IS FURTHER ORDERED that the government shall file an indictment or information

against the above-named defendant by not later than May 5, 2021. SO ORDERED.




                                                 Honorable Cynthia Reed Eddy
                                                 Chief United States Magistrate Judge
